Citation Nr: 0728556	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-37 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of a reduction from 100 percent to 60 
percent for residuals of prostate cancer, status-post radical 
prostatectomy.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which reduced the veteran's 
evaluation for residuals of prostate cancer from 100 percent 
to 60 percent.  It is also on appeal from an August 2004 
rating decision that denied a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a timely notice of disagreement with 
the March 2003 reduction of his evaluation for residuals of 
prostate cancer, from 100 percent to 60 percent.  The 
September 2004 statement of the case (SOC) and the 
supplemental SOC (SSOC) addressed the evaluation of this 
disability, but did not address the rating reduction from 100 
percent to 60 percent.  Neither the SOC nor the SSOC provided 
the veteran with 38 C.F.R. § 3.105(e), concerning the 
reduction, or with the rating criteria for voiding 
dysfunction or renal dysfunction, which is the basis for the 
disability evaluation if there has been no local reoccurrence 
or metastasis.  Ordinarily, in this circumstance, the issue 
presented is whether the rating reduction was proper, not 
whether an increase is warranted.  Dofflemeyer v. Derwinski, 
2 Vet. App. 277, 280 (1992), but see Rossiello v. Principi, 3 
Vet. App. 430, 432 (1992).  Here, as in Rossiello, the 
diagnostic code provided a temporal element in the assignment 
of the 100 percent rating.  

The veteran's TDIU claim is inextricably intertwined with the 
issue of the propriety of the reduction and cannot be 
adjudicated at this time.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his representative 
with a SSOC regarding the propriety of the 
rating reduction from 100 percent to 60 
percent for prostate cancer, including a 
summary of 38 C.F.R. § 3.105(e), 
concerning the rating reduction, and the 
rating criteria for voiding dysfunction 
and renal dysfunction and a discussion of 
how such regulations affect the 
determination.  Give the veteran the 
appropriate amount of time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

